Rosa Lee Rodriguez, as next
                                                                     friend of Flora




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 9, 2015

                                   No. 04-15-00049-CV

     MORNINGSIDE MINISTRIES d/b/a Morningside Ministries at the Manor and the
                   Morningside Ministries Foundation, Inc.,
                                Appellants

                                            v.

                  Rosa Lee RODRIGUEZ, as next friend of Flora Mendez,
                                   Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-07530
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
       The Appellant’s Second Motion for Extension of Time to File Reply Brief is GRANTED.
the appellant’s reply brief is due on October 23, 2015.


                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court